Citation Nr: 9917915	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  97-11 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right shoulder injury.

2.  Entitlement to service connection for peripheral 
neuropathy as a result of exposure to Agent Orange.

3.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for dry mouth syndrome, secondary to 
medication provided for service-connected post-traumatic 
stress disorder.

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for cystitis.

5.  Whether new and material evidence has been presented to 
reopen a claim of service connection for a skin disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim of service connection for asthma.

7.  Entitlement to a compensable evaluation for healed 
fracture of the carponavicular of the right wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to July 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1994, January 1997, and May 1997 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office, which denied entitlement to the benefits 
sought on appeal.

The issues of entitlement to compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for dry mouth syndrome, 
secondary to medication provided for service-connected post-
traumatic stress disorder, and entitlement to an increased 
evaluation for healed fracture of the carponavicular of the 
right wrist are the subject of the remand portion of this 
decision.

FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.

2.  There is no competent medical evidence of current 
residuals of a right shoulder injury.

3.  There is no competent evidence of record that the 
appellant has peripheral neuropathy due to Agent Orange 
exposure, or any neurological pathology first clinically 
manifested in service.

4.  There is competent medical evidence of record that the 
appellant has additional disability in the chronic 
inflammation, hyperemia, and urinary flow disruption as a 
result of VA surgical treatment in 1993 and 1995.

5.  The appellant's additional urological disability is not a 
certain or intended result of VA treatment.

6.  The appellant's claim for service connection for a skin 
disorder was finally denied in a June 1981 rating decision.

7.  Evidence added to the record since the RO's June 1981 
decision does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's skin disorder was incurred in or aggravated 
during service) and, when considered alone or together with 
all of the evidence, both old and new, has no significant 
effect upon the facts previously considered.

8.  The appellant's claim for service connection for 
bronchial asthma was finally denied in a June 1991 rating 
decision.

9.  Evidence added to the record since the RO's June 1981 
decision does not bear directly and substantially upon the 
subject matter now under consideration (i.e., whether the 
appellant's respiratory disorder, claimed as bronchial 
asthma, was incurred in or aggravated during service) and, 
when considered alone or together with all of the evidence, 
both old and new, has no significant effect upon the facts 
previously considered.


CONCLUSIONS OF LAW

1.  The appellant's claim for service connection for the 
residuals of a right shoulder injury is not well grounded. 38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for residuals of Agent 
Orange exposure is not well grounded. 38 U.S.C.A. § 5107(a) 
(West 1991).

3.  Resolving all doubt in favor of the appellant, 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional urological disability due to VA 
hospitalization and medical treatment is established. 38 
U.S.C.A. §§ 1151, 5107(a) (West 1991); 38 C.F.R. § 3.358 
(1998).

4.  Evidence received since the June 1981 denial of service 
connection for a skin disorder is not new and material; the 
decision is final, and the claim is not reopened. 38 U.S.C.A. 
§§ 5107, 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) 
(1998).

5.  Evidence received since the June 1981 denial of service 
connection for a respiratory disorder, claimed as bronchial 
asthma, is not new and material; the decision is final, and 
the claim is not reopened. 38 U.S.C.A. §§ 5107, 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for residuals of a 
right shoulder injury

Factual Background

Service medical records reflect that the appellant was seen 
in December 1951 for complaints of an injury to his right 
shoulder while participating in a recreational activity.  
Examination showed tenderness over the acromioclavicular 
area, and swelling of the neck and shoulder.  An orthopedic 
consultation report, dated in December 1951, noted that 
radiographic examination of the right shoulder was negative.  
The x-ray report indicated that the diagnostic evaluation 
revealed a slight widening of the acromial clavicular joint 
space, probably representing a traumatic partial dislocation.  
The appellant was placed on physical profile, with 
restriction against heavy lifting, strenuous physical 
training, and parachute jumping.  On follow-up evaluation 
later that month, the appellant reported very little 
tenderness.  It was noted that the splint was removed, and 
that the appellant's arm was placed in a sling.  In December 
1971, the appellant was treated for shoulder pain with 
pararesthesias secondary to bronchial pleuris injury from a 
parachute jump.  In an undated clinical report, it was noted 
that the appellant had an eight month history of treatment 
for arthralgia of the right elbow.

A report of orthopedic consultation conducted by the service 
department in March 1975, for purposes of retirement from 
active duty service, indicates that the appellant reported a 
history of repeated trauma to the neck as a result of 
parachute jumps.  He related complaints of pain in the neck 
and arms, with numbness in both shoulders.  Physical 
examination, in relevant part, revealed a full range of neck 
motion.  There was no numbness or neurological defect found 
on examination; and the biceps and triceps reflexes were 
within normal limits.  Nothing regarding objective signs or 
pathology of the shoulders was found on examination, and the 
diagnosis did not include a disorder of the either shoulder.

A November 1989 clinical report indicated that the appellant 
was seen for complaints of a history of right shoulder pain 
due to parajumping during service.  He indicated that he 
experienced similar pain, but indicated that the pain was 
slightly different from that experienced in service.  In this 
context, he indicated that his pain was now more associated 
with inspiration.  He also reported a production of yellow 
phlegm.  On physical examination, there was no pain on 
palpation of the right shoulder in the deltopectoral groove, 
or on circumduction.  A clinical assessment of chronic right 
shoulder pain due to old trauma, and gout was noted. 

In July 1993, the appellant's service representative 
requested the RO to reevaluate the previously denied claims 
of service connection for a neck and back problem.  It was 
asserted that service medical records documented x-ray 
findings of degenerative changes of the cervical spine, and 
subsequent complaints of neck pain.  It was contended that 
the referenced radiographic finding was indicative of 
arthritis that now affected other joints, such as the right 
shoulder.  

In a March 1994 rating decision, the RO granted service 
connection for degenerative changes involving the cervical 
spine, which were found to be present prior to the 
appellant's release from service.  With respect to the 
claimed right shoulder condition, it was determined that 
there was no evidence of chronic condition.  In December 
1994, the appellant filed a notice of disagreement with this 
rating determination.  It was the appellant's contention that 
he was treated intermittently during service for symptoms 
involving the right shoulder and his upper back.  He 
indicated that he was placed on quarters duty during these 
periods.  The appellant indicated that he has continued to 
experience symptoms, and that he was unable to cope with the 
pain of this condition as he previously did.  A statement of 
the case was issued relative to this issue in January 1995.  
The appellant perfected an appeal in this matter in January 
1995.

The appellant offered testimonial evidence concerning the 
onset and severity of his right shoulder disability during an 
April 1995 hearing.  It was the appellant's contention that 
radiographic findings of degenerative changes in 1951, were 
representative of a fracture involving the shoulder joint 
and, provides a basis for entitlement to service connection 
regardless of medical evidence of chronicity.  The appellant 
stated that he sustained an injury to this right shoulder 
some time in the early 1950s.  The appellant recalled that 
the shoulder had been injured during active duty 
participation in a recreational sports activity, and 
following a parachute jump.  The appellant stated that he did 
not receive treatment for his shoulder following the injury 
sustained during the recreational activity, but was seen 
following his parachute jump.  He recalled that he was 
evaluated with a dislocated shoulder, but indicated that he 
was not certain whether a fracture was shown on diagnostic 
examination.  The appellant indicated that he has continued 
to experience pain, stiffness, and limited mobility of the 
shoulder since that time.  The appellant indicated that he is 
now unable to raise the right arm above shoulder level.  He 
also reported a radiating pain extending from the shoulder 
into the elbow, whenever he attempts to reach forward, above, 
or backward.  The appellant stated that he does not receive 
ongoing medical treatment for this condition, because of 
treatment he receives for more severe conditions.  He 
indicated that he was prescribed Motrin for pain relief, but 
now takes Darvocet with some relief.  The appellant indicated 
that he is unable to use his left arm, because of pain 
associated with this shoulder now.  He must continue to use 
his right hand for all activity.  The appellant denied any 
other trauma to the right shoulder to which his current 
symptoms might be attributed.  

In an August 1995 decision, the hearing officer affirmed the 
RO's denial of service connection for the right shoulder 
condition.  It was the hearing officer's determination that 
the evidence showed treatment in service for a right shoulder 
condition, which resolved without evidence of residual 
impairment.  It was noted that because no new evidence had 
been presented which demonstrated that a chronic right 
shoulder condition was incurred in service, that VA 
examination was not warranted in this instance.

Clinical records, dated from November 1990 to August 1995, 
were reviewed.  These records show that the appellant 
reported complaints of bilateral shoulder, back, and neck 
pain during a September 1994 evaluation.  A clinical 
assessment of chronic musculoskeletal pain was indicated.

In October 1995, the RO again denied service connection for 
this condition.  It was noted that the right shoulder was not 
shown to be more than acute and transitory, with no residual 
impairment. 
 
During a December 1998 hearing, the appellant offered 
testimonial evidence concerning the onset and severity of his 
right shoulder disability.  He reported that he sustained two 
injuries to the right shoulder during service.  The first 
injury occurred in early 1950s, during a recreational 
activity.  He reported that he was placed on profile 
following this incident, and that his condition improved.  He 
indicated that he next injured the shoulder while performing 
a parachute jump in December 1951.  Medical personnel were 
reportedly uncertain whether the shoulder was fractured or 
dislocated.  He reported that the shoulder continued to be 
symptomatic following this injury.  The appellant reported 
that his shoulder condition was symptomatic at the time of 
his retirement from service, but noted that these symptoms 
were not debilitating.  It was the appellant's contention 
that the separation examination was brief, and did not 
include a thorough orthopedic review with diagnostic 
evaluation.  The appellant explained that because his right 
shoulder symptoms had not been severe, he sought medical 
treatment for other disabling conditions.  He reported that 
he first sought medical treatment in 1975 or 1976, when his 
right shoulder symptoms were aggravated following an 
automobile accident.  The appellant reported progressive 
symptoms since that time.  When queried, the appellant 
indicated that he had not received any further treatment for 
the right shoulder, other than that received in connection 
with the automobile accident.  He reported that he uses 
aspirin to treat pain.   

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service. 
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim. A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation. An allegation that a disorder is service 
connected is not sufficient; the appellant must submit 
evidence in support of a claim that would "justify a belief 
by a fair and impartial individual that the claim is 
plausible." See 38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992). The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim. See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for a claim to be well grounded, there must be 
competent evidence of 
(1) a current disability (a medical diagnosis); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence); and (3) a nexus between the in-
service injury or disease and the current disability (medical 
evidence). Caluza v. Brown, 7 Vet. App. 498,504, 506 (1995).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumptive period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

The appellant essentially contends that he sustained injuries 
to his right shoulder during active duty, and that he 
continues to experience residual impairment associated with 
the right shoulder as a result.  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, as here, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well grounded claim.  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded; if no cognizable evidence is submitted to support a 
claim, the claim cannot be well grounded. Grottveit, 5 Vet. 
App. at 93.

With respect to the claim for service connection for 
residuals of a right shoulder injury, the Board notes that 
the only evidence supporting these claims consists of the 
appellant's statements.  In this case, there is no current 
evidence of a right shoulder condition.  While the appellant 
was treated during service for injuries sustained to the 
right shoulder, it is apparent that symptoms associated with 
these injuries resolved following treatment, and that no 
residuals have been identified at any time since the 
appellant's discharge from service.  It has been asserted 
that the radiographic findings of slight widening of the 
acromial clavicular joint during service was indicative of 
the onset of progressive degenerative changes.  However, this 
finding was determined to be of no clinical significance at 
the time of the initial injury, as the examiner noted that 
findings on x-ray studies were negative.  Moreover, there 
were no clinical findings or diagnosis referable to the right 
shoulder on separation examination in March 1975.  Finally, 
the appellant has offered no objective medical evidence that 
a right shoulder disorder is clinically extant, or that such 
impairment is related to injuries to his right shoulder 
during service decades earlier.  The Court has held that 
"[i]n the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 268 (1997); 
Savage, supra.

In the absence of proof of a presently existing right 
shoulder disability, there can be no valid claim for service 
connection.  See Brock v. Brown, 10 Vet. App. 155, 160 
(1997); citing Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
and Degmetich v. Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 
1997).  Inasmuch as the appellant has not presented competent 
medical evidence of the current existence of a disability 
manifested by residuals of a right shoulder injury, which can 
be related to the appellant's period of active duty service, 
claim must be denied as not well grounded.  Caluza, Brammer, 
and Rabideau, all supra.  Here, the question as to whether 
the appellant currently has residuals of a right shoulder 
injury necessarily involves a medical diagnosis.  
Accordingly, competent medical evidence is required.  As no 
competent medical evidence is of record showing a current 
diagnosis of residuals of a right shoulder injury, the claim 
must be denied as not well grounded.

The Board recognizes that this claim is being disposed of in 
a manner that differs from that used by the RO. The RO denied 
the appellant's claim on the merits, while the Board has 
concluded that the claim is not well grounded. However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the appellant solely from the 
omission of the well grounded analysis." See Meyer v. Brown, 
9 Vet. App. 425, 432 (1996). 


II.  Entitlement to service connection for peripheral 
neuropathy as a result of 
exposure to Agent Orange

Factual Background

The Board has thoroughly reviewed the medical evidence of 
record in conjunction with this aspect of the appellant's 
claim.  Service medical records reflect that the appellant 
reported complaints of numbness of the left arm in 
conjunction with complaints of chest pain in August 1967.  
There were no neurological findings made on examination.  In 
September 1971, the appellant reported severe tingling in the 
left arm.  He also reported some neck pain.  The report 
indicated that the appellant was referred for further 
evaluation.  The appellant reported radiating left side pain 
in October 1972 in conjunction with complaints of chest pain.  
He reported complaints of a tremor/palsy type movement.  A 
November 1973 clinical report indicated that the appellant 
was evaluated with costochondritis.  At that time, the 
appellant reported intermittent thoracic pain, made worse 
with shoulder movement.  He denied any radiculopathy at that 
time.  In April 1975, the appellant indicated that he 
experienced cervical pain with radiation into the back and 
upper chest.  He was evaluated with muscular pain.  On 
retirement examination, in March 1975, the appellant was 
evaluated following complaints of cervical pain with numbness 
of both shoulders.  Physical examination revealed no 
numbness, and a full range of neck motion.  There was no 
neurological defect, and the biceps and triceps reflexes were 
within normal limits.

Post service medical records disclose that in October 1993, 
the appellant requested referral to consult with a physician 
concerning Agent Orange.

The appellant underwent an Agent Orange protocol examination 
in October 1993.  The medical examination report indicated 
that the appellant reported his general health to be good.  
Physical examination revealed dry skin, and decreased range 
of motion of the neck.  The remainder of the examination was 
within normal limits.  The diagnostic impression included 
findings of post-traumatic stress disorder, recurrent 
diarrhea, hemangioma of the bladder, cervical spondylosis, 
and xerosis.  A November 1993 clinical report also noted a 
finding of anemia of unknown etiology.  There was no clinical 
finding or diagnosis of peripheral neuropathy or other 
neurological impairment.

The appellant was referred for neurological consultation in 
January 1994, for complaints of chronic left arm, back, and 
bilateral leg tingling and pain.  The clinical report 
indicated that electromyographs conducted within the past 
year were normal.  Physical examination showed intact 
sensory.  There were no sensory defects to pinprick or light 
touch.  Motor strength was evaluated as 5/5 throughout, 
bilaterally.  Deep tendon reflexes were evaluated as 2+, 
bilaterally.  The appellant was evaluated with degenerative 
joint disease.  The examiner noted that further neurological 
evaluation was not necessary, and the appellant was 
discharged from the neurology clinic.

In August 1996, the appellant sought service connection for 
peripheral neuropathy.  By letter, dated in September 1996, 
the appellant was advised that amendments to applicable 
regulations governing claims based upon herbicide exposure 
was anticipated, and that his claim would be considered 
following the implementation of these revised regulations.  
The appellant was also requested to submit additional 
evidence or information concerning his claimed peripheral 
neuropathy. 

In January 1997, the RO denied service connection for 
peripheral neuropathy due to herbicide exposure.  This 
determination was based upon the RO's finding that the 
evidence did not establish that peripheral neuropathy was 
incurred during service or as a result of herbicide exposure.  
A statement of the case was forwarded to the appellant 
relative to this issue in January 1997.  The appellant 
perfected an appeal of this issue in February 1997.  It was 
the appellant's contention that he was initially treated with 
this condition in March 1975.  In subsequent correspondence, 
received in March 1997, the appellant reported that he 
experienced numbness and tingling in both arms and hands, as 
well as his legs and feet.  

During a June 1997 hearing, the appellant reported that his 
neurological symptoms had their onset sometime in 1968.  He 
indicated that he experienced numbness in his legs, and 
tingling sensations in his left arm and hand.  He also 
reported tremors involving the left arm.  He noted that he 
attempted to maintain good physical condition as a means of 
addressing these symptoms, and did not seek medical treatment 
while in service.  He reported that he experienced some 
neurological symptoms at time of his retirement from service, 
but noted that his symptoms have since increased in severity.

In August 1997, the hearing officer affirmed the denial of 
benefits in this matter. 

During a December 1998 hearing, the appellant indicated that 
he was diagnosed with neurological disability following his 
release from service.  He was unable to describe his 
symptoms, but noted that his treatment was documented in his 
medical files.  It was the appellant's belief that his 
neurological condition was chronic in nature. 



Analysis

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. 
§ 3.309 will be considered to have been incurred in service 
under the circumstances outlined in that section, even though 
there is no evidence of such disease during the period of 
service. 38 C.F.R. § 3.307(a).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea); and soft-tissue sarcoma. 38 C.F.R. § 3.309(e).

These diseases shall have become manifest to a degree of 10 
percent or more at any time after service, except that 
chloracne, or other acneform disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year; 
respiratory cancers within 30 years, after the last date on 
which the appellant was exposed to an herbicide agent during 
active military, naval, or air service; and acute and 
subacute peripheral neuropathy become manifest to a degree of 
10 percent at or within a year after the date of last 
exposure to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(ii).  
The Secretary has also determined that there is no positive 
association between exposure to herbicides and any other 
condition for which he has not specifically determined a 
presumption of service connection is warranted.  59 Fed. Reg. 
341-46 (January 4, 1994).  Thus, the presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition other than those for which the Secretary 
has specifically determined that a presumption of service 
connection is warranted.

Nevertheless, the Board notes that a veteran is not precluded 
from establishing service connection for diseases subject to 
presumptive service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  
The Board finds that the holding in Combee is applicable to 
the facts in this case.  Service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated by, active military service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability diagnosed after discharge, 
when all the evidence establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

The Board has reviewed the evidence pertinent to the 
appellant's claims.  In addition to the medical evidence of 
record, it is initially noted that the appellant's service 
records, particularly the Report of Transfer Or Discharge, 
Form DD-214, shows that the appellant had service during the 
Vietnam era.  Just because the appellant had service in 
Vietnam, does not mean exposure to Agent Orange may be 
presumed.  See 38 C.F.R. § 3.307(a)(6).  Rather, a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, and has a disease 
listed at § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  McCartt v. 
West, 12 Vet. App. 164 (1999) (emphasis provided in case); 
38 U.S.C.§ 1116 (a) (3) (West 1991).  The Court held that 
neither the statutory nor the regulatory presumption will 
satisfy the incurrence element of Caluza where the veteran 
had not developed a condition enumerated in either 38 U.S.C. 
§ 1116(a) or 38 C.F.R. § 3.309(e); pursuant to Gardner v. 
Brown, 5 F.3d 1456, 1458 (Fed. Cir. 1993) (starting point in 
interpreting a statute is its language) aff'd, 513 U.S. 
115 (1994).  Id.  Prior to McCartt, VA incorrectly presumed 
exposure to Agent Orange if the veteran had service in 
Vietnam.  Now, that presumption is afforded the veteran only 
if he also has one of the regulatory enumerated conditions.

The Board has reviewed the medical evidence of record in this 
claim.  The evidence shows that the appellant had an 
examination with regard to Agent Orange exposure, but there 
was no evidence at that time of an Agent Orange related 
disease.  More importantly, there was no diagnostic finding 
of peripheral neuropathy.  Further, the evidence presented in 
this case does not include any diagnoses of disability 
characterized as a residual of exposure to Agent Orange in 
service.  In this regard, the clinical findings noted on 
Agent Orange examination were related to ailments, such as 
dry skin, cervical spondylosis, and hemangioma of the 
bladder, that are not associated with Agent Orange exposure.  
See Brammer, 3 Vet. App. at 225.

Therefore, the Board finds that since the appellant has only 
submitted his own unsubstantiated medical opinion as evidence 
that he has incurred some type of residuals of Agent Orange 
exposure in service, he has not submitted evidence that would 
justify a belief by a fair and impartial individual that his 
claim is well grounded.  Since the appellant has not met the 
initial burden under 38 U.S.C.A. 
§ 5107(a), the claim must be denied.

The Board has further concluded that the appellant has not 
presented a well grounded claim for entitlement to service 
connection for peripheral neuropathy on a direct basis.  In 
this regard, there is no competent medical evidence that the 
claimed peripheral neuropathy is clinically present.  That 
is, following a review of the record, the Board notes that 
there is no evidence of a presently existing disability 
related to the appellant's period of military service.  See 
Brammer, supra.  The medical evidence does not include 
diagnoses of peripheral neuropathy.  Although the post-
service medical evidence reflects the appellant's complaints 
of numbness and loss of sensation in various parts of his 
body, there is no medical diagnosis to correspond to the 
appellant's complaints of that type of pathology.  See 
Caluza, 7 Vet. App. at 510, aff'd, 78 F.3d 604 (Fed. Cir. 
1996)(table).

The Board points out that the determinative issue in this 
case is medical in nature, and the evidence required to meet 
the burden of presenting a well grounded claim includes 
medical evidence of a current disability or a medical opinion 
linking the alleged service incident to a current disorder.  
See Caluza, 7 Vet. App. at 506; Grottveit, 5 Vet. App. at 92-
93; Espiritu, 2 Vet. App. at 492.  As such evidence has not 
been presented in this case, the claim is not well grounded 
and no further duty to assist attaches to this claim.  See 
Rabideau,  2 Vet. App. at 144.


III.  Entitlement to compensation benefits under the 
provisions of
38 U.S.C.A.  § 1151 for cystitis

Initially, the Board notes that in Gardner v. Derwinski, 1 
Vet. App. 584 (1991), aff'd sub nom. Gardner v. Brown, 5 
F.3d. 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, ___ 
U.S. ___, 115 S. Ct. 552 (1994), the Court invalidated the 
provisions of 38 C.F.R. § 3.358(c)(3).  The Court held that 
38 C.F.R. § 3.358(c)(3) was inconsistent with the plain 
meaning of 38 U.S.C.A. § 1151 [formerly § 351], and that the 
regulation exceeded the VA's authority.  Pursuant to the 
Court's holding in Gardner, VA instituted a Department-wide 
policy of holding in abeyance certain cases, which were 
likely to fall within the precedent of Gardner.  Meanwhile, 
VA appealed the Court's holding to the United States Court of 
Appeals for the Federal Circuit, Gardner v. Brown, 5 F.3d 
1456 (Fed. Cir. 1993).  Subsequently, the Gardner decision 
was affirmed by the United States Court of Appeals for the 
Federal Circuit in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), and was subsequently appealed to the United States 
Supreme Court.

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 115 
S.Ct. 552 (1994).  In its decision, the Supreme Court held 
that VA's interpretation of 38 U.S.C.A. § 1151 as 
encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3), was not 
consistent with the plain language of 38 U.S.C.A. § 1151 with 
respect to the regulation's inclusion of a fault or accident 
requirement.

However, the Supreme Court further held that not every 
"additional disability" was compensable.  The validity of 
the remainder of 38 C.F.R. § 3.358 was not questioned.  See, 
Gardner, 115 S.Ct. 552, 556 n.3 (1994).  In that regard, the 
Supreme Court found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.

Thereafter, the Secretary of the VA sought an opinion from 
the Attorney General of the United States as to the full 
extent to which benefits were authorized under the Supreme 
Court's decision.  On January 26, 1995, the Chairman of the 
Board announced the lifting of the Board's stay on the 
adjudication of cases affected by Gardner involving claims 
for benefits under 38 U.S.C.A. § 1151.

VA then promulgated an interim final rule, which provided for 
compensation under 38 U.S.C.A. § 1151, payable for additional 
disability resulting from VA medical or surgical treatment 
except for "necessary consequences" of such treatment, 
defined as consequences which were certain to result or were 
intended to result from the treatment.  60 Fed. Reg. 14223 
(1995) (to be codified at 38 C.F.R. § 3.358).

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provided that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provided that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. 
§ 3.358(c)(3) provided that "[c]ompensation will not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under the new 38 C.F.R. § 3.358(c)(3), compensation was 
precluded where disability (1) is not causally related to VA 
hospitalization or medical or surgical treatment, or (2) is 
merely coincidental with the VA hospitalization or medical or 
surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of PL 104-204.  The purposes of the amendment 
was, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held 
that no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 was amended as 
follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation under 
chapter 13 of this title shall be awarded for 
a qualifying additional disability or a 
qualifying death of a veteran in the same 
manner as if such additional disability or 
death were service-connected.  For purposes 
of this section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or death 
was not the result of the veteran's willful 
misconduct and

(1) the disability or death was caused by 
hospital care, medical or surgical treatment, 
or examination furnished the veteran under 
any law administered by the Secretary, either 
by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the 
disability or death was

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, effective January 8, 1999, VA rescinded its 
amendments to the regulations regarding implementation of the 
revised 38 U.S.C.A. § 1151.  The purpose of VA's action in 
this regard was to address pending litigation concerning 
whether the promulgation of such amendments should have been 
established by notice and comment rulemaking.  Accordingly, 
these amendments are no longer in effect, and have no 
application in the Board's review of this matter.  

Pursuant to 38 U.S.C.A. § 1151, generally, where any veteran 
shall have suffered an injury, or an aggravation of an 
injury, as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability to such veteran, disability 
compensation shall be awarded in the same manner as if such 
disability or aggravation were service-connected.

The record discloses a significant history of prostate 
symptomatology.  A review of the treatment records reveal 
that clinical findings noted on examination in April 1976 
were consistent with prostate disease.  The appellant was 
referred for an urology consultation.  

The appellant presented for emergency care in April 1989 for 
complaints of occasional urinary retention after ingestion of 
alcohol.  It was noted that the appellant was able to void a 
large amount of urine.  A provisional assessment of hematuria 
of unknown etiology and acute urinary retention was noted.  
There were no findings noted on examination at that time.  In 
May 1989, the appellant again complained of difficulty 
urinating.  He reported dribbling associated with urinary 
flow.  On physical examination the rectal prostate was noted 
to have increased in size.  The appellant was evaluated with 
prostatism.  On urology consultation examination, in May 
1989, the appellant was evaluated with benign prostatic 
hypertrophy.  The appellant reported symptoms of hesitancy, 
decreased stream, and between two and three episodes of 
nocturia.  Medical records disclose that the appellant 
underwent a cystoscopy on May 10, 1989, at a military 
hospital for benign prostatic hypertrophy.  Diagnostic 
studies conducted the day prior to this procedure revealed 
pelvic lipomatosis.  The examiner noted that these changes 
were consistent with prostatic enlargement with possible 
prostatitis.  Clinical reports reflect that the appellant was 
evaluated in July 1989, at which time it was determined that 
a transurethral resection of the prostate was warranted.  By 
September 1989, the appellant continued to complain of having 
trouble with recurrent urinary retention.  The assessment was 
"known history of benign prostatic hypertrophy.  A November 
1989 clinical report indicated that the appellant required 
catheterization on several occasions for urinary retention.  
It was noted that this condition was previously associated 
with ingestion of alcohol.  On evaluation, the appellant 
reported voiding with satisfactory flow, but admitted to 
episodes of nocturia.  

The appellant was next evaluated in January 1990, when a 
uroflow evaluation was conducted.  The results of this study 
showed the maximum and average urinary flow measurements to 
be within normal range.  However, the appellant continued 
nocturia.  It was noted that a conservative treatment plan 
was being followed.  In February 1990, the appellant was seen 
on an emergency basis, requesting catheterization.  When seen 
in March 1990, the appellant was evaluated with benign 
prostatic hypertrophy with recurrent retention.  The examiner 
indicated that a transurethral resection of the prostate was 
necessary, but noted that the appellant decided to wait.  
Instead, the appellant was instructed in self-
catheterization.  Clinical notations, dated in May 1990, 
indicate that the appellant catheterized himself on several 
occasions.  An assessment of chronic prostatitis was 
indicated at that time.  The appellant was continued on a 
course of prescribed medication.  There was some improvement 
noted in the appellant's condition in September 1990.  
The record discloses that the appellant underwent flexible 
cystourethroscopy on November 9, 1990 for treatment of 
possible benign prostatic hypertrophy, and possible 
neurogenic bladder.  The operative report indicated that the 
procedure revealed the bladder to be of normal capacity.  
Moderate trabeculation was present.  Ureteric orifices were 
normal.  There were no abnormalities detected in the bladder.  
It was determined that there was no prostate obstructed.  The 
remainder of the urethra was normal.  The examiner noted that 
the appellant would be reevaluated for his continued 
symptoms.  

A March 1993 consultation report indicated that the appellant 
was seen for recurrent urinary tract infections.  It was 
noted that the appellant had a history of acute prostatitis.  
The appellant was status post transurethral prostatic 
resection for recurrent bladder outlet obstruction with post-
operative prostatitis.  He was later seen for hematuria.  The 
report noted that cystoscopy revealed a problem with the 
bladder.  Further, it was noted that the appellant has been 
seen for symptoms of recurrent dysuria, hematuria, increased 
low back pain, frequency, and urgency.  The examiner 
indicated that the appellant's symptoms had shown improvement 
with medication.  Examination revealed gross hematuria, and 
recurrent prostatitis.  A May 1993 cytopathology report 
indicated that evaluation of the appellant's urine revealed 
no evidence of malignancy.  A radiology report, also dated in 
May 1993, indicated that urogram revealed a small calyceal 
diverticulum of the right kidney, and small post-void 
residual.  By June 1993, the appellant was evaluated with 
prostatitis, and hematuria.  Although the appellant reported 
improvement in his symptoms, he continued to experience 
dysuria.  In July 1993, the appellant was evaluated with 
recurrent prostatitis, and urinary tract infections, and was 
restarted on his medications.  During a later July 1993 
clinical visit, the appellant was evaluated with hemangioma 
of the bladder, following complaints of intermittent gross 
hematuria.  This finding was confirmed on cystoscopy, which 
revealed several small hemangiomas within the bladder.  The 
operative report indicated that several small hemangioma of 
the bladder and other areas of prominent vasculature were the 
likely cause of the appellant's hematuria.  

A September 1993 clinical report indicated that the appellant 
was status post transurethral resection of the prostate in 
January 1992, with subsequent irritative symptoms, to include 
frequency and occasional urge symptoms.  It was noted that 
the appellant had been evaluated with microhematuria on 
several previous occasions, and that cystoscopy had 
previously shown small hemangiomas on the bladder floor.  It 
was further noted that an upper tract study revealed no 
abnormalities.   The appellant was scheduled to undergo 
further cystoscopy.  A clinical notation, dated in September 
1993, indicated that if the results of the cystoscopy 
confirmed hemangioma in bladder, that laser ablation would be 
appropriate.  During the procedure, a small area appeared to 
be a hemangioma.  The remainder of the bladder appeared to be 
very diffusely inflamed and hyperemic.  The examiner 
indicated that numerous areas appeared to be glomerulations.  
These findings were interpreted to be consistent with 
interstitial cystitis.  The operative report noted that by 
the second postoperative day, the appellant was able to void 
without difficulty.  The final diagnoses were cystitis of 
unknown etiology, and hematuria.  The appellant was 
discharged on medications, with instructions to report for 
follow-up evaluation in two weeks. 

A surgical pathology report indicated that the biopsies of 
the bladder confirmed cystitis.  However, there was no 
evidence of malignancy.  

Following an October 1993 clinical visit, it was noted that 
the appellant's bladder mucosa hyperemia with glomenulation 
was consistent with interstitial cystitis.  At that time, the 
appellant complained of continued frequency, and passage of a 
clot with dysuria.  A clinical impression of questionable 
interstitial cystitis, and urinary tract infection was noted.  
The appellant reported was some improvement in his symptoms 
on medication during a November 1993 evaluation, although he 
reported continued dysuria and episodes of nocturia.  An 
assessment of interstitial cystitis was noted.  

A February 1994 clinical report noted a clinical impression 
of irritable voiding with chronic cystitis, and questionable 
interstitial cystitis.  The report indicated that the 
appellant continued to complain of persistent irritable 
voiding symptoms.  An August 1994 pathology report indicated 
that the appellant's urine was evaluated as negative for 
malignancy, however, there were some questionable atypical 
cells.  On clinical evaluation later in August 1994, the 
appellant continued to complain of pain before and during 
urination, and which is relieved after voiding.  The examiner 
noted that the appellant was status post transurethral 
resection of the prostate (January 1992), with persistent 
irritable voiding symptoms.  It was also noted that 
cystoscopy and bladder biopsies (September 1993) showed 
chronic inflammation, but no evidence of malignancy.  The 
examiner noted that the appellant reported a marked 
improvement in symptoms with medication, but that there was 
poor compliance with medication administration.  The 
diagnostic impression was irritable voiding 
symptoms/questionable interstitial cystitis.  The appellant 
was seen in December 1994 for complaints of intermittent 
cystitis, with symptoms of increased frequency and burning.  
There were no significant findings on physical examination.  
An assessment of urinary tract infection was indicated.  

A January 1995 pathology report indicated that the 
appellant's urine was again evaluated as negative for any 
malignancy.  During clinical evaluation in late January 1995, 
the appellant reported one episodes of gross hematuria, with 
two to three episodes of nocturia daily.  He reported a good 
flow of stream, with occasional dysuria during infections.  
The diagnostic impression was irritable voiding, improved 
with medication, and gross hematuria.  A February 1995 
radiology report indicated that radiographic studies revealed 
a small right caliceal diverticulum essentially unchanged, 
when compared to earlier (May 1993) radiographs.  There was 
no evidence of urolithiasis, or renal or lower urinary tract 
masses detected.  

The appellant underwent further cystoscopy on March 27, 1995 
for continued irritable voiding symptoms.  The appellant 
complained of five to six episodes of nocturia at that time.  
He reported occasional dysuria with frequency.  He indicated 
that his urinary flow remained fairly strong.  Examination 
showed the urethra to be normal.  Bladder with anterior 
ureteral orifice, bilaterally, were observed to be clear.  
Changes were noted on posterior wall with some hemolytic 
changes, which were opined to be attributable to scope 
trauma.  There was no evidence of masses.  A diagnostic 
impression of irritable voiding symptoms was noted.   On 
follow-up evaluation in June 1995, the appellant reported 
some gross hematuria, which had resolved.  He reported 
between five and seven episodes of nocturia, and some 
dysuria.  He reported some decrease in stream flow.  The 
assessment was persistent irritable voiding symptoms.

By August 1995, the appellant continued to complain of 
episodes of nocturia with significant urgency.  It was noted 
that he reported much improvement in his condition since 
starting medication, with a decrease in nocturia.  In his 
clinical assessment, the examiner indicated that the 
appellant's symptoms improved with medication at expense of 
decreased flow, and increased perspective volume rendering.  

In February 1996, the appellant was evaluated for complaints 
of dysuria, frequency, hesitancy, straining, and between two 
and seven episodes of nocturia.  The examiner noted that the 
appellant had a long history of obstruction and irritable 
voiding symptoms.  It was noted that cystometrogram 
demonstrated a small capacity non-compliant bladder.  It was 
also noted that cystoscopy performed in March 1995 showed 
hemorrhagic change, but no other pathology.  The clinical 
impression was a history of irritable voiding symptoms and 
chronic inflammatory changes of bladder.

In a March 1996 clinical report, it was noted that the 
appellant continued to experience symptoms of frequency, 
nocturia, and staining.  It was noted that clinical 
evaluation showed decreased flow rates and post voiding 
residuals.  It was also noted that the appellant still 
experienced significant symptoms even with medication.  The 
examiner indicated that the appellant probably had an 
obstruction, which he believed to be questionably due to 
regrowth or bladder neck contracture.  The clinical 
impression was irritable voiding with obstructive symptoms.

In August 1996, the appellant sought compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for care he 
received at the VA medical facility, located in Charleston, 
South Carolina for treatment of his prostate condition.  In 
May 1997, the RO denied the appellant's claim for 
compensation benefits.  It was noted that the increase in 
severity of the appellant's cystitis condition was due to the 
natural progress of the disorder, rather than VA medical 
treatment.  The RO determined that there was no medical 
evidence or opinion that the appellant's cystitis, which 
coexisted with his prostatitis condition for several years 
and was likely to be of the same origin, was aggravated by VA 
care.  The appellant filed a notice of disagreement with this 
rating determination in June 1997.  It was the appellant's 
contention that "laser" surgery caused his current bladder 
problems, and contributed to his cystitis.  A statement of 
the case was issued in March 1998.  The appellant filed a 
substantive appeal in this matter in April 1998. 

On VA examination in June 1998, the appellant reported a five 
year history of interstitial cystitis.  The examiner noted 
that the appellant reported that he underwent laser ablation 
of bladder hemangioma in 1993, but indicated that the medical 
records did not support this history.  Rather, it was noted 
that the appellant underwent cystoscopy and bladder biopsies, 
in 1993, which revealed inflammation.  It was noted that 
there was mention of bladder hemangiomas, but without 
reference to the performance of laser ablation.  It was noted 
that the appellant was presently on a course of prescribed 
medication for irritable symptoms.  On physical examination, 
the appellant reported subjective complaints of severe 
urinary frequency, urgency, dysuria, and nocturia.  He 
reported stopping on four occasions during his two hour trip 
to the VA medical facility that day.  He also reported 
occasional urge incontinence, but did not wear any pads or 
appliances.  The appellant denied bladder outlet obstruction 
problems.  The examiner noted that the appellant's medical 
history was also significant for erectile dysfunction for 
more than 20 years.  The medical examination report indicated 
that the bladder was not palpable on examination of the 
abdomen.  The genitourinary examination was within normal 
limits.  In his clinical impression, the examiner noted that 
the appellant's five year history of severe irritable voiding 
symptoms were possibly secondary to interstitial cystitis, in 
addition to erectile dysfunction symptoms.  It was noted that 
the appellant's voiding symptoms severely limit his daily 
living activities, and ability to work. 

A June 1998 private medical statement was received into 
evidence at the time of the hearing.  The physician indicated 
that he has followed the appellant since 1989, when the 
appellant presented with symptoms of bladder outlet 
obstruction.  The appellant complained of urinary hesitancy 
and recurrent urinary retention.  He required intermittent 
catheterization for some time.  It was noted that the 
appellant then underwent a transurethral resection of the 
prostate, which showed benign adenomatous hyperplasia and 
evidence of chronic prostatitis.  It was noted that the 
appellant thereafter began to experience persistent burning 
with urination, and underwent cystoscopy in 1992.  Bladder 
biopsy revealed severe inflammation.  The report indicated 
that since that time, the appellant experienced recurrent 
episodes of cystitis treated with medication.  The 
appellant's symptoms apparently responded to this medication 
when taken at higher doses.  It was noted that the appellant 
had undergone numerous biopsies because of recurrent 
symptoms.  Each of the biopsies was shown to reveal 
inflammatory changes, without evidence of cancer.  In his 
assessment, the physician indicated that the appellant had 
chronic cystitis of indeterminate etiology.  It was opined 
that the appellant might have variant interstitial cystitis.  
Overall, the physician noted that the appellant's disease was 
stable, but would require persistent therapy.

A September 1998 private medical statement was also received 
into evidence at the time of the hearing.  This medical 
report indicated that the appellant had been under the care 
of this urologist since July 1998.  It was noted that the 
appellant reported a long history of frequency and urgency 
syndrome.  The physician indicated that the appellant 
reported that he had been treated with laser surgery, but 
noted that there was no indication in his records concerning 
such a procedure.  The appellant presented with complaints 
which the physician indicated sounded like irritable painful 
bladder syndrome/interstitial cystitis.  It was noted that 
the appellant had recently undergone cystoscopy under 
anesthesia with hyperdistention.  It was noted that this 
procedure revealed bladder neck contracture, noted to be an 
atypical growth of the prostate tissue, which required a 
transurethral resection bladder neck and a repeated apical 
transurethral resection of the prostate at the same time that 
his hyperdistention was performed.  It was noted that the 
following completion of the resection, the appellant had 
significant hematuria from his bladder mucosal lesions.  The 
bladder mucosa was noted to be extremely friable with severe 
linear cracking upon distention.  During hyperdistention, the 
bladder volume was not observed to be significantly large.  
Bladder biopsies showed chronic active inflammation, noted to 
be moderate in some portions of the bladder and very marked 
with significant mass cells identified in other parts.  In 
his assessment, the physician commented that:

Although it is quite unusual to see this in 
males as only 5 percent of all interstitial 
cystitis cases are found in the male 
population, there is no question that [the 
appellant] is one of those patients.  I 
cannot state whether or not this has been 
present for a good long time and has been 
essentially missed or if this is a 
manifestation of his chronic cystitis and 
prostatitis and as such is undergoing 
treatment with Elmiron, which is beginning to 
give him some relief at a treatment period of 
just over a month.

Also received was a directory of physicians located in the 
appellant's home state who were associated with the 
Interstitial Cystitis Association, along with a list of the 
medications presently taken by the appellant. 

During a December 1998 hearing, the appellant stated that he 
experienced frequent urinary tract infections.  He reported 
that he experienced additional symptoms since his VA surgical 
treatment for his prostate condition.  He related that his 
overall condition has not improved following treatment.  He 
reported episodes of increased voiding, inability to control 
bladder, and frequent urinary tract infections.  The 
appellant stated that his private physician advised him that 
his increased voiding contributed to his cystitis.

Analysis

In order to warrant entitlement to benefits pursuant to 38 
U.S.C.A. § 1151, the appellant must have additional 
disability which resulted from VA training, hospitalization, 
medical or surgical treatment, examination, or vocational 
rehabilitation.  In pertinent part, 38 U.S.C.A. § 1151 
provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, as 
the result of hospitalization, medical or 
surgical treatment, ... and not the result of 
such veteran's own willful misconduct, and 
such injury or aggravation results in 
additional disability ..., disability or death 
compensation ... shall be awarded in the same 
manner as if such disability, aggravation or 
death were service connected.

38 C.F.R. § 3.358 is the VA regulation that implements 38 
U.S.C.A. § 1151. Section (b)(2) states that compensation will 
not be payable under § 1151 for the continuance or natural 
progress of disease for which the medical treatment was 
authorized.  In addition, section (c)(3) states that 
compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
consent of the veteran.  "Necessary consequences" is 
defined by regulation as those which are certain to result 
from, or were intended to result from, the medical or 
surgical treatment administered.

In this case, the determinative issue presented by the claim 
is whether additional disability resulted from VA medical 
treatment of the veteran's irritable voiding symptoms 
diagnosed as interstitial cystitis.  At the outset, the Board 
notes that the appellant has maintained that additional 
disability has resulted from "laser" surgery performed to 
cauterize bladder bleeding.  However, the record reflects 
that laser ablation was not performed, although mentioned as 
a potential treatment course.   Accordingly, the focus of the 
Board's inquiry is whether additional disability has resulted 
from other medical procedures performed with respect to his 
prostate condition.  In this regard, the record demonstrates 
that the appellant has undergone several cystoscopies between 
1989 and 1998.  More particularly, in this case, the record 
reflects that the appellant underwent cystoscopy in 1993 and 
1995.  Prior to 1993, the appellant was intermittently 
treated for symptoms of hesitancy, decreased stream, urinary 
retention, and nocturia.  The appellant's treatment course 
included prescribed medication.  In 1989, the appellant was 
instructed on self-catheterization.  By 1990, the appellant 
was noted to require self-catheterization on several 
occasions.  In 1993, the appellant reported continued 
symptoms.  Additional symptoms of urinary tract infections, 
dysuria, and gross hematuria were noted.  The appellant's 
hematuria was attributed to several small hemangiomas within 
the bladder shown on the September 1993 cystoscopy.  This 
procedure also revealed the bladder to be diffusely inflamed 
and hyperemic.  The appellant was continued on a treatment 
course of medication with some improvement on compliance with 
medication.  The appellant continued to be clinically 
evaluated for persistent symptoms.  In March 1995, the 
appellant underwent further cystoscopy, which revealed 
changes along the posterior wall of the bladder, described as 
hemolytic changes.  The examiner attributed this circumstance 
to scope trauma.  A diagnostic impression of irritable 
voiding symptoms was continued.

Following a careful and considered evaluation of the 
extensive medical evidence of record in this case and 
applicable law and regulations, the Board finds that the 
appellant's voiding problems did increase in severity 
subsequent to the repeated cystoscopy performed in 1993 and 
1995.  Since these procedures, the appellant has experienced 
chronic inflammation, hyperemia, with recurrent disruption in 
urinary flow.  He continues to carry a diagnosis of irritable 
voiding symptoms.  Further, as noted during the 1995 
cystscopy, there was evidence of scope trauma present.  
Indeed, the September 1998 private medical report noted that 
the most recent cystoscopy revealed the bladder mucosa to be 
extremely friable with several linear cracking.  While 
medical opinion has remained uncertain with respect to the 
etiology of the appellant's current urological problems, the 
evidence suggests that the appellant's additional voiding 
problems what remains was made clear by the recent medical 
opinion, his additional voiding problems are at least in part 
the result of VA surgical procedures. The Board finds that 
the appellant has additional urological disability in the 
form of inflammation, and hyperemia as the result of which he 
has additional voiding problems.  Resolving all doubt in the 
appellant's favor, the Board finds the additional urological 
disability to have resulted from the previous VA surgical 
procedures.  Accordingly, his claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
urological disability is warranted.


IV.  Whether new and material evidence has been presented to 
reopen claims 
of service connection for a skin disorder, and asthma

The Board notes that the United States Court of Appeals for 
the Federal Circuit recently held that the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals prior to March 1, 1999), 
erred in adopting the test articulated in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  See Hodge v. West, 155 
F.3d 1356, 1363-64 (Fed.Cir. 1998).  In Colvin, the Court 
adopted the following test with respect to the nature of the 
evidence which constitutes "material" evidence for purposes 
of reopening of a claim on the basis of new and material 
evidence: "there must be a reasonable possibility that the 
new evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  Colvin, 1 Vet. 
App. at 174.  In light of the holding in Hodge, the Board 
will analyze the evidence submitted in the instant case 
according to the standard articulated in 38 C.F.R. 
§ 3.156(a).

In view of the fact that the Court has held in Fossie v. 
West, 12 Vet. App. 1 (1998), that the standard articulated in 
38 C.F.R. § 3.156(a) is less stringent than the one 
previously employed by Colvin, the Board determines that no 
prejudice will result to the appellant by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

A timely filed Notice of Disagreement (NOD) initiates 
appellate review of a decision by the Regional Office.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200 (1998).  
A NOD must be filed within one year from the date mailing of 
notice of the determination by the RO.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302(a) (1998).  If a NOD is not 
filed within the prescribed one-year period, the 
determination on a claim by the RO shall become final and the 
claim will not thereafter be reopened or allowed.  
38 U.S.C.A. § 7105(c).

In this case, the RO denied the appellant's claims for 
service connection for a respiratory disorder, claimed as 
bronchial asthma and chronic obstructive pulmonary disorder, 
and non-specific dermatitis in a rating decision dated in 
June 1981.  The appellant was provided notice of the decision 
and his appellate rights.  He failed to file a timely appeal 
in this matter.  38 U.S.C.A. § 7105(a), 38 C.F.R. §§ 20.200, 
20.302(a).  Therefore the June 1981 rating decision became 
final when the appellant did not file a notice of 
disagreement within the one year of the date he was notified 
of that unfavorable determination.  38 U.S.C.A. § 7105(c). 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is 38 U.S.C.A. § 5108, which provides that "[I]f 
new and material evidence is presented or secured with 
respect to a claim which had been disallowed, the [Board] 
shall reopen the claim and review the former disposition of 
the claim."  Therefore, once a RO decision becomes final 
under section 7105(c), absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by the VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett 
v. Brown, F.3d 1380, 1383 (Fed.Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

With regard to petitions to reopen previously and finally 
disallowed claims, the Board must conduct a three-step 
analysis.  Winters v. West, 12Vet. App. 203 (1999) 
(explaining the holding in Elkins v. West, 12Vet. App. 209 
(1999)).  First, the Board must determine whether the 
appellant has submitted new and material evidence under 
38 U.S.C.A. § 3.156(a).  If the Board determines that the 
submitted evidence is not new and material, then the claim 
cannot be reopened.  Second, if new and material evidence has 
been presented, then immediately upon reopening the claim the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, presuming the credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters and Elkins, both 
supra; see also Manio v. Derwinski, 1 Vet. App. 140, 145-46 
(1991).

A review of the record discloses that the appellant initially 
sought service connection for bronchial asthma and a skin 
disorder in February 1981.  By rating action, dated in June 
1981, the RO denied the appellant's claims.  In this regard, 
it was the RO's determination that the evidence did not 
demonstrate a chronic respiratory or skin disorder was 
incurred in service.  It was noted that the evidence reviewed 
in conjunction with this rating determination included the 
service medical records, military and VA medical examination 
report.  

	A.  Skin Disorder

With respect to the claim for service connection for a skin 
disorder, a review of the service medical records discloses 
that the appellant was seen in December 1953 for a skin 
condition involving the face.  He was treated with ointment.  
When seen in January 1961, the appellant reported a rash on 
the legs.  The examiner noted that the appellant had been 
eating strawberries, but indicated that there was no direct 
relationship between this circumstance and the rash.  It was 
noted that the appellant also reported a history of hay 
fever, particularly during the summer months.  On physical 
examination, the appellant was observed to have an 
erythematous patchy macular rash on the trunk and legs.  A 
clinical impression of allergic skin reaction was indicated.  
In March 1962, the appellant reported a mild itchy left ear 
for several weeks.  Physical examination revealed very 
minimal redness along the upper portion of the ear canal.  
The diagnostic impression was mid exterior otitis.  The 
appellant was treated for a skin rash which did not resolve 
with medication.  The appellant reported that the rash was 
spreading.  When evaluated in April 1973, the appellant 
reported improving dermatitis with medication.  During a July 
1975 examination, the appellant reported a groin rash. 

On VA general medical examination, conducted in June 1981, 
the appellant reported episodes of a skin disorder, 
manifested by itching on the thighs, buttocks, and wrists.  
He indicated that he utilized hydrocortisone cream 
intermittently.  Physical examination of the skin showed a 
mild maculopapular eruption in the natal cleft.  The examiner 
indicated that the observed condition was consistent with 
mild nonspecific dermatitis accompanied by heat, swelling, 
and skin rubbing together.  The clinical assessment included 
a finding of nonspecific dermatitis.

The June 1981 rating decision denied service connection for 
the claimed skin disorder.  This determination was predicated 
upon the RO's finding that treatment for skin irritation in 
service was acute and transitory, and was not found to be 
related to the current non-specific dermatitis shown on VA 
examination. 

A review of the record discloses that the appellant submitted 
addition medical records, dated from September 1987 to 
January 1997, for consideration of this claim.  The appellant 
was seen in September 1987 for complaints of a skin rash.  
The clinical report indicated that a physical examination was 
not conducted at that time.  The appellant was provided with 
medication.  The appellant was next seen in August 1994 for 
complaints of five day history of a rash on his left arm and 
buttocks.  Physical examination revealed two lesions, located 
on the left forearm and left buttock.  Multiple ruptured 
vesicles were also detected on the left buttock.  A clinical 
assessment of severe skin lesion was indicated.  The examiner 
noted that he was not certain of the origin of the lesion.  
On follow-up evaluation in September 1994, the appellant was 
noted to exhibit erythema, with shallow ulcers on the right 
buttock.  A March 1996 clinical report indicated that the 
appellant presented with a rash on the right inner thigh and 
ankle.  During physical examination, the appellant reported a 
15 year history of red bumps on the right thigh and buttocks.  
He reported that he used hydrogen peroxide, alcohol, and 
hydrocortisone cream, with hot water soaking to treat his 
skin condition.  He reported that the lesions began as 
vesicles, and were pruritic.  On examination, there was 
erythema well demarcated in anal crease.  There was a single 
eight millimeter post-inflammatory macule on the right mid-
thigh.  A five millimeter erosion was observed on the left 
hand.  A clinical assessment of erythema and dermatofibroma 
was indicated.  Finally, the evidence shows that the 
appellant was seen in January 1997 for complaints of 
recurring rash.  He reported a history of a skin disorder, 
treated with medication without resolution.  The appellant 
reported symptoms of pruritus.  He indicated that the onset 
of the skin condition is marked by the appearance of small 
vesicles and redness involving the bilateral forearms and 
gluteal clefs primarily.  On examination, the left forearm 
was observed to have slight focal erythema with mild pinpoint 
petechiae, manifested by small focal excoriation.  The right 
forearm showed minimal erythema.  There was tan papules 
observed on the right hand on the dorsal surface, and at the 
base of the thumb.  The posterior portion of the left lower 
leg showed focal excoriated red papule.  On the gluteal 
cleft, the appellant was noted to have an erythematous moist 
patch with excoriation.  The clinical assessment was 
erythema. 

During a December 1998 hearing, the appellant stated that his 
skin condition developed during service, in the late 1960s.  
He reported that he was seen for a body rash, principally 
affecting his buttocks, legs, and arms.  He indicated that he 
developed recurring rashes.  The appellant reported that VA 
examiners have been unable to diagnose his skin disorder.  He 
reported that one examiner has evaluated the condition as 
shingles.  It was the appellant's belief that a chronic skin 
disorder was incurred in service, and has persisted since 
that time.

B.  Asthma

A review of the record discloses that the appellant was 
treated in service in October 1962 for sore throat and 
allergy with runny nose.  An assessment of hay fever was 
noted.  The appellant was evaluated for allergy symptoms in 
March 1964.  Examination revealed a deviated septum.  The 
appellant was next seen in April 1964, and evaluated with 
vasomotor rhinitis.  The appellant returned to the clinic 
approximately one week later complaining of rhinitis 
generally occurring in the spring.  The appellant was seen in 
March 1968 clinical report indicated that the appellant was 
evaluated for an asthmatic attack.  On physical examination, 
there was no arrhythmia or pain consistent with cardiac 
disease.  A March 1968 radiology report indicated that x-ray 
studies of the chest were negative.  The appellant was 
evaluated with allergic pattern rhinitis in March 1969.  A 
May 1969 clinical report noted that the appellant had a 
chronic problem with hay fever, manifested by sneezing and 
coughing.  The appellant also reported the onset of central 
chest pain on sneezing, coughing, or deep breathing.  A 
December 1970 clinical report indicated that the appellant 
was seen following subjective complaints of intermittent 
wheezing, noted to be worse in the winter months.  The 
appellant reported a history of seasonal upper respiratory 
infections.  He was referred for evaluation.  It was noted 
that the appellant was assessed with mild asthma, resolving 
with medication.  The appellant was placed on a three month 
profile in May 1971 due to bronchial asthma.  He was 
instructed against running in excess of one mile during 
physical training.  It was noted indication that this was a 
permanent condition.  The appellant was seen in December 1971 
for viral sore throat.  An April 1972 clinical report 
indicated that the appellant was assessed with hay fever and 
spastic bronchitis.  On separation examination, conducted in 
March 1975, the appellant reported a history of bronchitis, 
which the examiner noted to be controlled with medication.   

Post service medical records show that the appellant reported 
a history of asthma during a November 1979 annual 
examination.  He also reported symptoms of shortness of 
breath, and pain or pressure in the chest.  The medical 
examination report was negative for any clinical findings 
relative to the reported medical history.

In a June 1981 Report of Accidental Injury, VA Form 21-4176, 
the appellant reported that he developed a respiratory 
problem in 1964, during service.  

A June 1981 VA general medical examination report indicated 
that the nose, sinuses, mouth, and throat were evaluated as 
normal.  On evaluation of the respiratory system, the 
examiner referenced the appellant's reported history of 
asthma.  On examination, the appellant indicated that this 
condition was more appropriately considered chronic 
obstructive pulmonary disease.  It was noted that the 
appellant did not smoke.  The appellant reported that he took 
prescribed medication whenever he experienced difficulty 
breathing.  Examination of the chest was normal.  In his 
assessment, the examiner noted that objective evidence of 
bronchial asthma and chronic obstructive pulmonary disease 
was not found on examination.  

As indicated, the June 1981 rating decision denied service 
connection for bronchial asthma and chronic obstructive 
pulmonary disease.  It was noted that VA examination was 
negative for evidence of either disorder.  The appellant was 
notified of this rating determination by letter dated in July 
1981.

The record discloses that the appellant submitted additional 
evidence in support of his claim following the RO's initial 
denial of his claim.  In a March 1991 statement, the 
appellant indicated that he was treated extensively during 
service for this condition, and noted that he continued to 
receive treatment.  It was the appellant's contention that a 
review of the record would demonstrate that the claimed 
disorder was a chronic condition which had its onset during 
service.  

Medical records, dated from September 1987 to August 1995, 
were forwarded for consideration.  These records show that 
the appellant was seen in October 1988 for various 
complaints, to include itching, burning eyes, difficulty 
sleeping at night, and chest pain.  The appellant reported a 
history of allergies.  It was noted that he reported symptoms 
of wheezing, and discomfort in his chest in the morning.  The 
appellant reported that he had a recent upper respiratory 
infection.  A clinical assessment of upper respiratory 
infection, and possible asthma was indicated.  The appellant 
was evaluated with bronchitis during a September 1990 
examination.  The clinical report indicated that the 
appellant reported intermittent complaints of difficulty 
breathing.  On physical examination, there was evidence of 
bibasilar wheezes.  X-ray studies of the chest revealed 
prominent palm vessels.  The appellant was treated with 
medication, to include an inhaler.   The appellant underwent 
a pulmonary evaluation in May 1993.  The clinical report 
indicated that the appellant reported a history of exercise 
and exertion related asthma since 1963.  The appellant 
reported that he used an inhaler on two to three occasions 
weekly.  Physical examination showed the lungs to be clear to 
auscultation, with good air movement.  A clinical impression 
of mild asthma was indicated.  A September 1993 radiology 
report indicated that x-ray studies of the chest revealed no 
evidence of acute pulmonary or cardiac disease.  X-ray 
studies of the chest, performed in October 1993, were 
negative for any findings.  A February 1994 pulmonary 
function study yielded normal spirometry.  The appellant was 
evaluated in September 1994 for complaints of nasal 
congestion.  He reported a history of allergy.  Examination 
showed the appellant to have a stuffy nose.  A clinical 
assessment of rhinitis was indicated.

The appellant underwent pulmonary function studies in May 
1998.  The appellant reported a history of asthma.  It was 
noted that the appellant's symptoms included a nonproductive 
cough, frequent wheezing, and dyspnea on walking in excess of 
100 yards.

The appellant was afforded VA respiratory examination in June 
1998.  The medical examination report indicated that the 
appellant had a history of asthma.  He reported primary 
symptoms of wheezing at night, exacerbated by stress.  The 
appellant reported between five and six asthmatic episodes 
each month.  The appellant denied exercise intolerance.  He 
reported that he walks continuously with no problems.  It was 
noted that (May 1998) pulmonary function studies revealed a 
mild to moderate restrictive pattern.  There were no findings 
noted on physical examination.  X-ray studies of the chest 
showed no active intrathoracic disease.  In his assessment, 
the examiner noted that the appellant had a long history of 
asthma with restrictive pattern on his pulmonary function 
testing, with no improvement on bronchodilator therapy.  It 
was the examiner's impression that the appellant appeared to 
be well compensation from his asthma, provided he did not 
over exert himself. 

During a December 1998 hearing, the appellant stated that he 
underwent various diagnostic tests during service to evaluate 
his respiratory complaints.  He reported that he was placed 
on profile because of his respiratory condition.  The 
appellant noted that he was prescribed Tedral and an inhaler 
during service to treat his asthmatic symptoms.  He reported 
a history of severe intermittent asthma attacks.  The 
appellant indicated that he continues to take prescribed 
medication to control his condition. 

Analysis

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated during service or that the disease 
or disorder is otherwise attributable to service.  See 38 
U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  Service 
connection may also be granted for disease or disability 
which is diagnosed after discharge from service, when all of 
the evidence establishes that such disease was incurred 
during service. 38 C.F.R. § 3.303(d) (1998); Cosman v. 
Prinicipi, 3 Vet. App. 303, 305 (1992).

The appellant contends, in essence, that his current chronic 
respiratory disorder, claimed as bronchial asthma, and a skin 
disorder were incurred during service.  The appellant 
maintains that he has continued to experience respiratory and 
dermatological symptoms since his release from service.  In 
this regard, lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Layno v. Brown, 6 Vet. App. 465 (1994); 
see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
However, when the determinative issue involves a question of 
medical causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the appellant possesses medical 
expertise, nor is it contended otherwise.  Therefore, his 
opinion that his current respiratory and dermatological 
disorders are related to respiratory complaints and skin 
symptoms treated in service is not competent medical 
evidence.  In any event, his testimony that he developed 
chronic asthma and skin disorders while in service is 
cumulative of his previous contentions relative to these 
claims.

With respect to the evidence added to the record since the 
time of the June 1981 denial of the appellant's claims, the 
Board notes that the only "new" evidence includes the 
additional VA, and military medical records and VA medical 
examination report that were not on file at the time the RO 
considered this case in June 1981.  However, while it is the 
opinion of the Board that this evidence is new, to the extent 
that these records document additional clinical treatment 
which was not of record at the time of the prior 
adjudication, this evidence, when considered by itself or in 
conjunction with the previous evidence of record, is not 
material.

As to the claim of service connection for bronchial asthma as 
well as a skin disorder, the additional evidence is not 
significant in addressing the specific matter under 
consideration, which is, whether a causal relationship exist 
between the claimed disability and the appellant's period of 
military service.  Notably, what was missing at the time of 
the June 1981 rating decision was competent medical evidence 
that the appellant aggravated or sustained chronic 
respiratory or dermatological disorders while on active duty.  
As previously indicated, "new and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156(a).

The Board observes that supplemental treatment records dated 
from 1987 to 1997, are negative for any competent medical 
opinion evidence that any current respiratory or 
dermatological disorder is etiologically related to service.  
Following a careful and considered review of the evidence 
submitted in support of reopening the appellant's claims, the 
Board concludes that the new evidence only addresses symptoms 
for which the appellant was treated following discharge from 
military service, and do not show that his current asthma 
condition or skin disorder are the result of the appellant's 
respiratory or dermatological symptomatology in service.  In 
effect, the additional medical evidence does not change this 
basic picture of the appellant's medical history because 
these records do not include competent medical evidence or a 
competent medical opinion establishing an etiological link 
between service and any current respiratory or dermatological 
disorders.  Therefore, the Board finds that inasmuch as the 
additional medical records are not so significant as to 
address the specific matters under consideration, the Board 
concludes that the appellant has not submitted new and 
material evidence to reopen his claims for service connection 
for bronchial asthma or a skin disorder.  

Regarding the lay testimony and written statements by the 
appellant, the Board notes that this evidence is not material 
as it provides no evidence of a causal nexus between any 
current respiratory or dermatological disorder from which the 
appellant now suffers and his period of military service.  
With respect to the appellant's contentions relative to each 
claimed disorder, the Board must note that they are 
essentially identical to those advanced at the time of the 
June 1981 decision and, thus, are cumulative and not new.  
More fundamentally, the Court has held that while a lay 
person can provide probative eye-witness evidence of visible 
symptoms, however, a lay person can not provide probative 
evidence as to matters which require specialized medical 
knowledge acquired through experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Court has 
further held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is required.  Grottveit 
v. Brown, 5 Vet. App. 93 (1993).  Thus, the appellant's 
belief that his experiences in service are linked to any 
current respiratory or dermatological disability is not 
competent evidence on a question of medical causation.

Essentially, what remains decisive in this case is that the 
record is devoid of any competent medical evidence indicating 
a causal correlation between the appellant's asthmatic and 
skin conditions and service.  Because the additional medical 
evidence fails to demonstrate a nexus between the claimed 
disabilities and any event in service, the Board finds that 
the appellant's attempt to reopen his claim of entitlement to 
service connection for bronchial asthma and a skin disorder, 
is unsuccessful because the evidence he has submitted 
relative to each claim does not meet the regulatory 
requirements found in 38 C.F.R. § 3.156(a).  As such, this 
new evidence provides no basis to reopen the appellant's 
claims for service connection.



ORDER

Service connection for residuals of a right shoulder injury 
is denied.

Service connection for peripheral neuropathy as a result of 
exposure to Agent Orange, is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for cystitis, is granted subject to the 
law and regulations governing the award of monetary benefits.

New and material evidence not having been presented to reopen 
the claim for service connection for a skin disorder, the 
appeal is denied.

New and material evidence not having been presented to reopen 
a claim of service connection for bronchial asthma, the 
appeal is denied.


REMAND

A review of the record discloses that service connection for 
a healed fracture of the right carpal navicular of the wrist 
was granted in March 1994.  A noncompensable rating 
evaluation was assigned at that time under Diagnostic Code 
5215.  It was noted that there was no ascertainable 
functional deficit shown to be associated with the right 
wrist condition.  Specifically, it was noted that there was 
no evidence of limitation of motion.

In December 1994, the appellant reported that his right wrist 
disability was manifested by symptoms which warrant a greater 
rating evaluation than presently assessed.  He reported that 
he experienced difficulty in picking up and holding onto 
objects with his right hand.  The appellant noted that he has 
received treatment at both VA and military medical facilities 
for this condition.

During an April 1995 hearing, the appellant testified 
concerning the severity of his right wrist symptoms.  He 
stated that he experienced intermittent symptoms associated 
with the right wrist.  He noted that his wrist is typically 
more symptomatic in the morning, or depending upon his level 
of activity.  The appellant indicated that he has a loss of 
grip strength, and that he involuntarily drops objects.  He 
reported that the frequency of these occurrences has 
increased within the last few years.  The appellant stated 
that he soaked his hand, and would perform therapeutic 
exercises, but continued to experience weakened grip 
strength.  He reported that he has a constant pain associated 
with the right wrist. 

During a December 1998 hearing, the appellant stated that he 
is unable to hold onto object using the right hand.  He 
described diminished grip strength, and difficulty grasping 
objects.  The appellant indicated that he experiences pain 
and stiffness on motion, particularly with vertical movement 
of the joint.  He reported a constant pain with episodes of 
intermittent sharp, aching pain on use.  The appellant 
indicated that he is right-hand dominant, and will experience 
pain on use of the hand.  He is unable to write for extended 
periods.  He also reported that he experiences radiating pain 
extending from the wrist into the elbow.  The appellant 
reported that he was taking prescribed medication for pain, 
but now utilizes over-the-counter medications.  It was 
appellant's contention that symptoms associated with his 
right wrist disability had increased in severity.  

The appellant has described increased symptoms associated 
with his service-connected right wrist disorder.  More 
particularly, he maintains that his symptoms include 
limitation of motion, and functional loss due to pain.  The 
record reflects that the appellant has not been afforded VA 
examination for purposes of evaluating the nature and extent 
of his service-connected right wrist disorder since the time 
of the initial award.  It is the opinion of the Board that 
further VA examination is necessary in order to determine 
whether a higher rating evaluation is warranted. 

With regard to the claim for compensation benefits for dry 
mouth syndrome secondary to medication for service-connected 
post-traumatic stress disorder, a preliminary review of the 
evidence indicates that further evidentiary development is 
warranted prior to appellate review of this matter.

The record discloses that service connection granted for 
post-traumatic stress disorder in June 1981.  In 1993, the 
appellant participated in a 13 week study of an experimental 
drug to treat symptoms associated with his post-traumatic 
stress disorder.  The appellant contends that he developed 
dry mouth syndrome due to the experimental drug administered 
in conjunction with this study.  He indicated that this 
disorder caused all or most of his dental fillings to come 
out, and resulted in his crown work breaking.  It was the 
appellant's contention that the claimed disorder resulted 
from his participation in a VA medical center drug test 
program. 

In support of his claim, the appellant indicated that a 
private dentist advised him that medication which the 
appellant had taken in conjunction with the 1993 study caused 
his dry mouth, and his dental fillings to fail.  The record 
shows that the appellant was referred for VA dental 
consultation to evaluate the effect of psychiatric medication 
on dental condition.  The VA examiner indicated that findings 
on examination did not confirm the condition of xerostomia.  
It was the examiner's impression that the appellant's "decay 
was not due to 'dry mouth' but poor oral hygiene."   

The record further discloses that in response to a request 
for documents pertaining to his participation in the study 
program, a July 1995 letter advised the appellant that a copy 
of the study report could not be released to him "due to 
constraints set by the pharmaceutical company."  It was 
noted that the appellant might seek to obtain a copy of the 
study report by court order.

During a June 1997 hearing, the appellant stated that his 
dental problems had their onset in late 1993 or early 1994.  
He described multiple symptoms as a result of his use of the 
experimental drug, to include dry mouth syndrome.  The 
appellant reported that all of his fillings have fallen out, 
and that he required repair of his bridge work.  He noted 
that he continues to receive treatment to repair residual 
dental problems associated with dry mouth syndrome.  The 
appellant reported that his private dentist was unable to 
review pertinent records related to the drug therapy study, 
for purposes of providing an informed opinion concerning the 
etiology of the appellant's dry mouth syndrome and residual 
dental problems.   The appellant offered additional testimony 
concerning his dental condition during a December 1998 
hearing.  At that time, he generally reiterated contentions 
raised during the earlier hearing.

Controlling case law indicates that where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to develop facts 
pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993). Following a considered review of the assembled 
evidence of record, the Board finds that facts relevant to 
the above-referenced issues require further development.

It is, therefore, the opinion of the Board that 
contemporaneous and thorough VA examination would be of 
assistance to the Board so that evaluation of the service-
connected disability will be a fully informed one.  Counts v. 
Brown, 6 Vet. App. 473 (1994); Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Greene v. Derwinski, 1 Vet. App. 121 (1991); 
Littke v. Derwinski, 1 Vet. App. 90 (1990).  Moreover, 
additional records pertinent to the claim for compensation 
benefits for disability associated with the experimental drug 
study have not been associated with the claims folder.

In light of these circumstances, these claims are REMANDED to 
the RO for the following actions:

1.  The appellant should be requested to 
identify the names, addresses and approximate 
dates of treatment by all health care 
providers, VA and private, who treated the 
appellant for his right wrist condition.  
With any necessary authorization from the 
appellant, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the appellant 
which have not been secured previously.

2.  The RO should request any additional 
documentary evidence pertaining to the 1993 
Brofaromene study.  If such records are 
unavailable, the record should so indicate.  
The appellant should be afforded the 
opportunity to submit additional evidence and 
argument in this case.  See generally, 
Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1997). 

3.  The RO should arrange for VA orthopedic 
and neurological examinations to determine 
the nature and extent of the appellant's 
right wrist disability.  All indicated 
studies, including x-rays and range of motion 
studies in degrees, should be performed.  It 
is imperative that the examiners indicate the 
normal range of motion for the wrist joint.  
The examination should include tests of joint 
movement against varying resistance.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiners should 
also express an opinion concerning whether 
there would be additional limits on 
functional ability during flare-ups (if the 
appellant describes flare-ups), and, if 
feasible, express this in terms of additional 
degrees of limitation of motion during flare-
ups.  If this is not feasible, the examiners 
should so state.  The examiners should also 
provide their opinions concerning the impact 
of the appellant's right wrist disability on 
his ability to work.

The rationale for all opinions expressed 
should be provided.  The claims file must be 
made available to and reviewed by the 
examiner prior to his/her respective 
examination of the appellant.

4.  Thereafter, the RO should review the 
claims file and ensure that all development 
actions, including the medical examinations 
and requested opinions, have been conducted 
and completed in full.  Then, the RO should 
undertake any other indicated development, 
and readjudicate the issues on appeal.  In 
addressing the increased rating issue, the RO 
should consider all pertinent diagnostic 
codes under the VA Schedule for Rating 
Disabilities in 38 C.F.R. Part 4 and 
application of 38 C.F.R. § 4.40, regarding 
functional loss due to pain, 38 C.F.R. § 
4.45, regarding weakness, fatigability, 
incoordination or pain on movement of a 
joint, and 38 C.F.R. § 4.59, regarding 
painful motion due to arthritis.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The RO 
should also determine whether the case should 
be referred to the Director of the 
Compensation and Pension Service for extra-
schedular consideration.

5.  If the benefits sought on appeal are not 
granted to the appellant's satisfaction or if 
a timely notice of disagreement is received 
with respect to any other matter, the RO 
should issue a Supplemental Statement of the 
Case on all issues in appellate status and 
afford the appellant and his representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, legal or factual, 
as to any disposition.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals


 

